FILED
                            NOT FOR PUBLICATION                             OCT 26 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAUDEL REYNOSO-RODRIGUEZ,                        No. 08-72342
AKA Raudel Rodriguez-Reynoso,
                                                 Agency No. A037-426-676
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 15, 2011
                              Pasadena, California
                     Submission Withdrawn February 23, 2011
                          Resubmitted October 24, 2012

Before: GOODWIN, KLEINFELD, and GRABER, Circuit Judges.

       Petitioner Raudel Reynoso-Rodriguez petitions for review of a BIA order

upholding the IJ’s decision that he is ineligible for cancellation of removal because

he failed to prove that he did not commit an aggravated felony. We have



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
jurisdiction under 8 U.S.C. § 1252. We reject Petitioner’s arguments and deny his

petition for review.




      We review de novo whether a conviction qualifies as an aggravated felony.

Young v. Holder, No. 07–70949, 2012 WL 4074668, at *2 (9th Cir. Sept. 17,

2012) (en banc). Petitioner pleaded guilty to a conjunctively worded criminal

information where some of the charged conduct constituted an aggravated felony,

and other charged conduct did not. This plea to a charge worded in the conjunctive

did not by itself establish that Petitioner committed each of the charged offenses.

Id. at *7. But neither did it establish the contrary. Showing that the record is

inconclusive does not meet Petitioner’s burden to prove that he was not convicted

of an aggravated felony. Id. at *9-10. Petitioner has failed to prove his eligibility

for cancellation of removal, so we deny his petition for review.




DENIED.




                                           2